Matter of Taylor v Clarke (2014 NY Slip Op 05821)
Matter of Matter of Taylor v Clarke
2014 NY Slip Op 05821
Decided on August 19, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 19, 2014
The Following Order Was Entered And Filed On August 19,

Manzanet-Daniels, J.P., Feinman, Gische, Clark, Kapnick, JJ.


2014 12962 700003/14 700013/14

[*1] In re Rona Taylor, et al., Petitioners-Appellants,
vSharon Clarke, Respondent-Respondent, Board of Elections in the City of New York, Respondent. 
In re Sharon Clarke, Petitioner-Respondent, -against-Rona Taylor, et al., Respondents-Appellants, Commissioners of Elections of the Board of Elections in the City of New York, Respondent.
Aaron D. Maslow, Brooklyn, for appellants.
Alter and Barbaro, Brooklyn (Troy J. Lambert of counsel), for respondent.
Order and judgment (one paper), Supreme Court, Kings County (David I. Schmidt, J.), entered on or about August 6, 2014, unanimously affirmed for the reasons stated by Schmidt, J., without costs or disbursements.
No opinion. Order filed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 19, 2014
DEPUTY CLERK